 
 
I 
108th CONGRESS
2d Session
H. R. 4111 
IN THE HOUSE OF REPRESENTATIVES 
 
April 1, 2004 
Mr. DeFazio (for himself, Mr. George Miller of California, Mr. Obey, Mr. Markey, Mr. Kucinich, Ms. Carson of Indiana, Mr. Capuano, Mr. Pascrell, Ms. DeLauro, Mr. Sanders, Mr. Neal of Massachusetts, Mr. Costello, Mr. Lipinski, Mr. Hill, Mr. Delahunt, Mr. Stark, Ms. Baldwin, Mr. Wu, Mr. Boswell, Mr. Lewis of Georgia, Mr. McDermott, Mr. Baird, Mr. Ross, Mr. Turner of Texas, Mr. Berry, Mr. Matsui, Mr. Emanuel, Ms. Waters, Mr. Scott of Virginia, Mr. Cardin, Mr. Larson of Connecticut, Ms. Lee, Mr. Hinchey, Ms. Woolsey, Mr. Brown of Ohio, Mr. Sherman, Ms. Kaptur, Mr. Evans, Mr. Kind, Mr. Farr, Mr. Filner, Mr. Weiner, Mr. Honda, Ms. Hooley of Oregon, Mr. Grijalva, Mr. Hastings of Florida, Ms. Slaughter, and Mr. Rahall) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 37, United States Code, to direct the Secretary of a military department to pay a monthly bonus to members of the Armed Forces whose retirement or separation is suspended as a result of a stop-loss order, and for other purposes. 
 
 
1.Monthly Bonus for Members of the Armed Forces Subject to Stop-Loss Orders 
(a)Stop-loss order bonusChapter 5 of title 37, United States Code, is amended by adding at the end the following new section: 
 
327Special pay: monthly bonus for members subject to stop-loss orders 
(a)Monthly bonusThe Secretary of a military department shall pay a monthly stop-loss order bonus to each member of the Armed Forces described in subsection (b) under the jurisdiction of the Secretary. 
(b)Eligible membersAn eligible member referred to in subsection (a) is a member— 
(1)who is subject to a stop-loss order issued since October 1, 2001; and 
(2)whose ability to retire or be separated from the Armed Forces is suspended as a result of the order. 
(c)Amount of bonus 
(1)Monthly rateThe monthly rate of the bonus payable under this section is $500. 
(2)Pro rata paymentIf a member entitled to a bonus under this section is not subject to a stop-loss order for an entire month, the Secretary shall pay the member a pro rata portion of the bonus for those days of the month for which the member was subject to the order. 
(d)Relationship to other pay or allowanceA bonus under this section is in addition to any other pay or allowance payable to a member under any other provision of law. . 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
327. Special pay: monthly bonus for members subject to stop-loss orders.  
(c)RetroactivityThe Secretary of a military department shall take such action as is necessary to ensure that a member of the Armed Forces under the jurisdiction of the Secretary who satisfied the criteria for eligibility for a stop-loss order bonus under section 327 of title 37, United States Code, as added by subsection (a), for any month between October 1, 2001, and the effective date of this section, receives the bonus for those months during which the member satisfied such criteria. 
(d)Effective dateThe amendments made by this section shall take effect on the first day of the first month beginning on or after the date of the enactment of this section. 
 
